Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
	This communication is a notice of allowability in response to an RCE filed on December 16, 2020. Claim(s) 9-16 are allowed. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 16, 2020, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant’s amendments and arguments, see page(s) 6-7, filed October 16, 2020, with respect to Claim(s) 9-16 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn. 


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim 9 are distinguished from the prior art.
Cohen et al. (US 2003/0069680). Cohen et al. teaches a system that will dispatch assignment plans, to vehicles, based on current environments and optimal criteria information. Cohen et al., further, teaches that the system will have the vehicles pick-up and deliver materials based on best/optimal routes within a mining environment. The optimal routes will be associated with an optimal cost, which, is determined by the system forecasting when the vehicles will leave a shovel or processing site. However, Cohen et al., doesn’t explicitly teach that the dispatching assignment plans to autonomous vehicles will take into account the possible states that are simulated for the vehicles based on one of the possible states not having been performed in the real world. Cohen et al., also, doesn’t explicitly teach that each of the autonomous vehicles and their state representation includes an array of possible states within the work area. 
Morikawa et al. (US 2006/0155664). Morikawa et al. teaches that a state can be created by predicting various states for an event, which, the system will determine an action for that predicted state. The system, which, includes a learning algorithm can take into account obstacles within the environment to determine a path that an autonomous robot should 
Baker (US 6,351,697). Baker teaches an autonomous mining vehicle that can be autonomously operated to guide the vehicle to prescribed destinations. However, Baker, doesn’t explicitly teach dispatching assignment plans to autonomous vehicles, which possible states will be simulated for the vehicles based on one of the possible states not having been performed in the real world. Baker, also, doesn’t explicitly teach that each of the autonomous vehicles and their state representation includes an array of possible states within the work area.
Andreasson (US 2004/0073764). Andreasson teaches a linear algorithm that is able to approximate a value for continuous states. Each of the possible states will be represented in an array for a dynamic garbage work area. However, Andreasson, doesn’t explicitly teach each of the autonomous vehicles and their state representation includes an array of possible states within the work area. Examiner, further, notes that the Andreasson reference is related to memory-deallocating process for a computer memory. 
Osogami et al. (US 2020/0234197). Osogami et al. teaches a reinforcement learning algorithm that can take a group of actions including selecting parameters for an approximated action-value function and then determine a reward value for the associated group of actions taken from a particular state by using a parameter matrix for the action-value function. Osogami et al., further, teaches that the system will take into account the state of agents by observing the state of the group and their environmental surroundings. This will then help determine an action for the agents and determine an award for performing those actions. Osogami et al., also, teaches that a next state for the group action can be determined, which, the process can capture any changes within the environment and repeat the process until a reward goal is reached. Osogami et al., also, teaches that the agents can be robots, which can include autonomous air vehicles. These agents can operate within various environments, such as mining, see paragraph(s) 0003-0004, 0012-0014, 0017-0019, 0022. Examiner, respectfully, notes Osogami et al. prior art date fails to beat applicant’s priority date. 
“Dynamic programming determines optimum catalyst life strategy,” by Kuschcinski, Gray, September 2, 2002, (hereinafter Dynamic). Dynamic teaches a linear learning program model that is able to determine an optimum schedule for catalyst change out times, which, maximizes profit. Dynamic, further, teaches an array that represents a cumulative value for a stage in time and catalyst states. However, 
	
	Dependent Claim(s) 10-16, are distinguished from the art of record for at least the reasons outlined above for Independent Claim 1, respectively, due to their respective dependence. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628